DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed October 4, 2021.
	Claims 21-40 are pending.  Claims 21 and 28 are amended.  Claims 1-20 are canceled.  Claims 21, 28 and 34 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on July 15, 2021.  This IDS has been considered.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, there is no teaching or suggestion in the prior art of record to provide the recited controller with control circuitry configured to request operational characteristics of a first array of memory cells and a second array of memory cells, and determine a set of trim settings at least partially based on the operational characteristics of the first array of memory cells and the operational characteristics of the second array of memory cells, in combination with the other limitations.
With respect to independent claim 28, there is no teaching or suggestion in the prior art of record to provide the recited steps of receiving, at a controller, operational 
With respect to independent claim 34, there is no teaching or suggestion in the prior art of record to provide the recited first array of memory cells at a first geographic location, a second array of memory cells at a second geographic location, wherein the second geographic location is different from the first geographic location, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825